DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	With respect to claim 2, the recitation of “a barrier layer” renders the claim as indefinite. It is unclear as to whether “a barrier layer” of claim 2 is the same as “a barrier layer” of claim 1 or a different layer. 	Clarification is required.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 01/03/2022.
Applicant's election with traverse of Invention I (Claims 1-10) in the reply filed on 01/03/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in examining the listed inventions simultaneously.  This is not found persuasive because the separate classifications result in separate field of search, resulting in a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness..
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2014/0291804 A1) in view of Park et al. (U.S. Publication No. 2015/0056801 A1) 
	With respect to claim 1, Kim discloses a semiconductor memory device, comprising: a substrate [21]; an isolation member [23] defining an active region [22] having a first P-type ion concentration in the substrate (See ¶[0099]); a gate structure [28,29] disposed in the substrate; a first doped region [25] positioned at a first side of the gate structure in the active region; a second doped region [26] positioned at a second side of the gate structure in the active region; a bit line [37] positioned on the first doped region; an air gap [45A] positioned adjacent to the bit line; a capacitor plug [53] disposed on the second doped region and a barrier layer [47C,55] on a sidewall of 
	With respect to claim 2, the combination of Kim and Park discloses wherein the landing pad further comprises a barrier layer [57] between the protruding portion and the second silicide layer (see Kim Figure 23B and Park Figure 1B)
	With respect to claim 3, the combination of Kim and Park discloses wherein a top end of the second silicide layer is higher than a top end of the first silicide layer (See Park Figure 1B)
	With respect to claim 4, the combination of Kim and Park discloses wherein the first silicide layer and the second silicide layer comprise polysilicon, the first silicide layer comprises tungsten, and the second silicide layer comprises titanium (see Kim ¶[0109] and Park ¶[0041]).

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2014/0291804 A1) in view of Park et al. (U.S. Publication No. 2015/0056801 A1) as applied to claim 1 above, and further in view of Kang et al. (U.S. Publication No. 2016/0315088 A1; hereinafter Kang)
	With respect to claim 6, the combination of Kim and Park discloses wherein the gate structure comprises: a gate dielectric layer [27] conformally disposed on inner sidewalls of a gate trench; and a lower gate electrode [28] disposed on the gate dielectric layer, but fails to disclose an upper gate electrode disposed on the lower gate electrode, wherein the lower gate electrode has a relatively lower work function than the upper gate electrode.	In the same field of endeavor, Kang teaches a lower gate electrode [811] disposed on the gate dielectric layer, an upper gate electrode [812] disposed on the lower gate electrode, wherein the lower gate electrode has a relatively lower work function than the upper gate electrode (see ¶[0063, 0265]).
	The work function variation as taught by Kang allows for improved junction leakage (see ¶[0199]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 7, the combination of Kim, Park and Kang discloses wherein the active region has a P-type ion concentration (see ¶[0265]), the lower gate 
	With respect to claim 8, the combination of Kim, Park and Kang discloses an intermediate gate electrode [807] disposed between the lower gate electrode and the upper gate electrode, wherein the intermediate gate electrode includes a barrier metal, and the intermediate gate electrode is conformally disposed on the lower gate electrode (See Figure 17; ¶[0095]).
	With respect to claim 9, the combination of Kim, Park and Kang discloses wherein the upper gate electrode includes a metal, a metal alloy, or a metal compound, and the upper gate electrode fills the gate trench and has a rail-like shape (See Figure 17 and ¶[0072-0073]).
	With respect to claim 10, the combination of Kim, Park and Kang discloses a capping gate electrode covering an upper surface of the upper gate electrode, wherein the capping gate electrode includes a lower capping gate electrode [812] and an upper capping gate electrode [808] disposed on the lower capping gate electrode, and the lower capping gate electrode includes a barrier metal, and the upper capping gate electrode includes polysilicon doped with an N-type ion (see Figure 17 and ¶[0265]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. Publication No. 2015/0014759 A1) discloses an air gap semiconductor device. 
Takesako (U.S. Publication No. 20118/0342517 A1) discloses a memory device
Ohuchi (U.S. Publication No. 2008/0121960 A1) discloses an air gap semiconductor device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818